176 F.3d 473
Pens. Plan Guide (CCH) P 23952YUnited Food and Commercial Workers and Participating FoodIndustry Employers Tri-State Health & Welfare Fund, IrvString, J. Fred Maurer, as Trustees and Fiduciaries ofUnited Food and Commercial Workers and Participating FoodIndustry Employers Tri-State Health & Welfare Fundv.Cinnaminson Supermarket, Inc., t/a Cinnaminson Shop N Bag,Mark Basher, Gary Cuilino, j/s/a; United Food andCommercial Workers Local 56 Retail MeatPension Fund, Howard J.Williams, J. Fred
NO. 98-5452
United States Court of Appeals,Third Circuit.
January 29, 1999

1
Appeal From:  D.N.J.


2
Affirmed.